DETAILED ACTION
Continued Examination Under 37 CFR 1.114	
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/04/2021 has been entered.

Response to Amendment
The Amendment filed on February 04, 2021 has been entered. Claims 1, 5, 6, 9, and 11-23 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b), 102(a)(1), 102(a)(2), and 103 rejections previously set forth in the Final Office Action mailed on August 04, 2020. Applicant’s arguments with respect to Vadas have been fully considered but they are not persuasive. Applicant’s amendments to the Claims have necessitated new grounds of rejection.

Claim Objections
Claim 1 is objected to because of the following informalities:
“configuration; wherein” in line 5 should read “configuration;”.
“the means” in line 6 should read “wherein the means”.
“article, wherein:” in line 11 should read “article, and wherein:”.
Claim 11 is objected to because of the following informalities:
“trays of” in line 6 should read “trays in”.
“divder” in line 10 should read “divider”.
“sleeve with the trays inserted” in line 13 should read “sleeve, wherein the trays are inserted”.

Claim 17 is objected to because of the following informalities:
“configuration; wherein” in line 5 should read “configuration;”.
“the means” in line 6 should read “wherein the means”.
“longitudunal” in line 10 should read “longitudinal”.
“wherein” in line 11 should read “wherein:”.
“spaced by” in line 13 should read “spaced apart by”.
“the lateral” in line 15 should read “the longitudinal”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention. Claim 17 recites the limitation “the lateral pusher comprises a lug” in line 15. However, it is not disclosed in any part of the specification of the instant application that the lateral pusher 35/36 comprises a lug. Instead, Paragraphs 0045 and 0049 of the Patent Application Publication of the instant application disclose that the longitudinal pusher 40 comprises a lug. Thus, the limitation constitutes new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 6, 9, and 11-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a packaging article" in line 6. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the packaging article first mentioned in line 4 of the claim or if it is referring to a totally new packaging article. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the packaging article”.
Claim 1 recites the limitation "a vertically stacked configuration" in line 9. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the vertically stacked configuration first mentioned in line 5 of the claim or if it is referring to a totally new vertically stacked configuration. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the vertically stacked configuration”.
Claim 11 recites the limitation "the trays" in line 3. There is insufficient antecedent basis for this limitation in the claim. The limitation would have proper antecedent basis if “a tray” in line 1 of claim 11 instead read “trays”. For examination purposes, the examiner is interpreting the limitation as if “a tray” in line 1 of claim 11 instead read “trays”.
Claim 11 recites the limitation "the contents" in line 11. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead read “the trays”.
Claim 12 recites the limitation "a flat configuration" in line 2. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the flat, folded configuration mentioned in claim 5 or if it is referring to a totally new flat configuration. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the flat, folded configuration”.
Claim 12 recites the limitation "an erected configuration" in lines 2-3. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the erected configuration mentioned in claim 5 or if it is referring to a totally new erected configuration. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the erected configuration”.
Claim 14 recites the limitation "the one or more internal divider panels" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead read “the one or more divider panels”.
Claim 17 recites the limitation "a packaging article" in line 6. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the packaging article first mentioned in line 4 of the claim or if it is referring to a totally new packaging article. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the packaging article”.
Claims 5, 6, 9, and 12-16 are rejected as being indefinite because they depend from claim 1.
Claims 18-23 are rejected as being indefinite because they depend from claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 and 19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Vadas (US 3,473,289).
Regarding claim 17, Vadas discloses an automatic packaging machine (shown in Figures 1 and 2) comprising:
a plurality of in-feed conveyors (16 and 30 in Figure 1) for separately conveying contents (“articles”) (apparent from Figure 1), the plurality of in-feed conveyors (16 and 30) being at different heights and being laterally offset from each other (apparent from Figure 4), and
a means (24, 38, and 48-50 collectively in Figures 1-4) for placing the contents (“articles”) into a packaging article (C in Figures 1-3) with the contents (“articles”) in a vertically stacked configuration (Col. 2 lines 53-57, Col. 6 lines 33-35);
wherein the means for placing (24, 38, and 48-50 collectively) the contents (“articles”) into the packaging article (C) with the contents (“articles”) in the vertically stacked configuration comprises:
at least one lateral pusher (24 and/or 38 in Figure 1 and 4) for laterally converging the contents (“articles”) from the plurality of in-feed conveyors (16 and 30) into the vertically stacked configuration (Col. 6 lines 33-35), and
a longitudinal pusher (48-50 collectively in Figure 2) for simultaneously inserting the contents (“articles”) in the vertically stacked configuration into the packaging article (C) (Col. 2 lines 53-57); and wherein:
a spacer (43 and 44 collectively in Figures 1-4) is provided for maintaining a space between the contents (“articles”) in the vertically stacked configuration (clear from Figures 2 and 4, Col. 6 lines 33-35, Col. 2 lines 38-53), the spacer (43 and 44 collectively) comprising a pair of elongate spacer plates (43 and 44) that are spaced apart by a central gap (the gap between 43 and 44 shown in Figures 2-4) (apparent from Figure 2-4);
the longitudinal pusher (48-50 collectively) comprises a lug (48-50 collectively) (apparent from Figure 2); and
the lug (48-50 collectively) travels in the central gap (the gap between 43 and 44 shown in Figures 2-4) between the pair of elongate spacer plates (43 and 44) (it is clear from Figure 2 that at least part 50 of the lug travels in the gap between 43 and 44 as the lug pushes the “articles” into packaging 
Regarding claim 19, Vadas discloses that the packaging article (C) is a sleeve (C) (apparent from Figures 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 14-16, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vadas (US 3,473,289) in view of Kearns (US 2016/0362220).
Regarding claim 1, Vadas discloses an automatic packaging machine (shown in Figures 1 and 2) comprising:
a plurality of in-feed conveyors (16 and 30 in Figure 1) for separately conveying contents (“articles”) (apparent from Figure 1), the plurality of in-feed conveyors (16 and 30) being at different heights and being laterally offset from each other (apparent from Figure 4); and
means (24, 38, and 48-50 collectively in Figures 1-4) for placing the contents (“articles”) into a packaging article (C in Figures 1-3) with the contents (“articles”) in a vertically stacked configuration (Col. 2 lines 53-57, Col. 6 lines 33-35);
wherein the means (24, 38, and 48-50 collectively) for placing the contents (“articles”) into the packaging article (C) with the contents (“articles”) in the vertically stacked configuration comprises:
at least one lateral pusher (24 and/or 38 in Figure 1 and 4) for laterally converging the contents (“articles”) from the plurality of in-feed conveyors (16 and 30) into a vertically stacked configuration (Col. 6 lines 33-35), and

the packaging article (C) comprises a sleeve (C) for receiving the contents (“articles”) from the vertically stacked configuration (apparent from Figure 2); and
a spacer (43 and 44 collectively in Figures 1-4) for maintaining a space between the contents (“articles”) in the vertically stacked configuration (clear from Figures 2 and 4, Col. 6 lines 33-35, Col. 2 lines 38-53), the spacer (43 and 44 collectively) comprising a pair of spacer plates (43 and 44) separated by a central gap (the gap between 43 and 44 shown in Figures 2-4) (apparent from Figure 2-4).
However, Vadas does not disclose: the sleeve comprises one or more divider panels defining a plurality of apertures for receiving the contents.
Kearns teaches that it was known to provide a sleeve (217 in Figure 4) comprising one or more divider panels (113 in Figures 4 and 5) defining a plurality of apertures (214 and 215 in Figures 4 and 5) for receiving contents (“articles”) (Paragraph 0032), in order to separates the contents (“articles”) inside the sleeve (217) into two groups (Paragraph 0021).
Because both the sleeve (C) of Vadas and the sleeve (217) of Kearns can hold two layers of contents, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have substituted the sleeve (C) of Vadas for a sleeve comprising one or more divider panels defining a plurality of apertures for receiving the contents (“articles” of Vadas), as taught by Kearns, in order to achieve the predictable results of holding two layers of contents and separating the contents inside the sleeve into two groups. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 6, Vadas discloses that the plurality of in-feed conveyors (16 and 30) comprises two in-feed conveyors (16 and 30) (apparent from Figure 1).
Regarding claim 14, Vadas in view of Kearns teaches that the one or more divider panels (113 of Kearns) comprises one internal divider panel (113 of Kearns) that defines two apertures (214 and 215 of Kearns) (apparent from Figures 4 and 5 of Kearns).
Regarding claim 15, Vadas in view of Kearns teaches that the apertures (214 and 215 of Kearns) are of the same size (apparent from Figures 4 and 5 of Kearns).
Regarding claim 16, Vadas discloses that the longitudinal pusher (48-50 collectively) for simultaneously inserting the contents (“articles”) into the packaging article (C) comprises a lug (apparent from Figure 2).
Regarding claim 20, Vadas teaches all the limitations of the claims as stated above except: the sleeve comprises one or more divider panels defining a plurality of apertures for receiving the contents from the vertically stacked configuration.
Kearns teaches that it was known to provide a sleeve (217 in Figure 4) comprising one or more divider panels (113 in Figures 4 and 5) defining a plurality of apertures (214 and 215 in Figures 4 and 5) for receiving contents (“articles”) (Paragraph 0032), in order to separates the contents (“articles”) inside the sleeve (217) into two groups (Paragraph 0021).
Because both the sleeve (C) of Vadas and the sleeve (217) of Kearns can hold two layers of contents, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have substituted the sleeve (C) of Vadas for a sleeve comprising one or more divider panels defining a plurality of apertures for receiving the contents (“articles” of Vadas) from the vertically stacked configuration, as taught by Kearns, in order to achieve the predictable results of holding two layers of contents and separating the contents inside the sleeve into two groups. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 21, Vadas in view of Kearns teaches that the plurality of apertures (214 and 215 of Kearns) are of the same size (apparent from Figures 4 and 5 of Kearns).

Claims 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vadas in view of Kearns in further view of Lashyro et al. (US 5,727,365), hereinafter Lashyro.
Regarding claim 5, Vadas in view of Kearns teaches all the limitations of the claim as stated above except: means for automatically erecting the sleeve from a flat, folded configuration to an erected configuration.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Vadas in view of Kearns to incorporate the teachings of Lashyro by providing the machine (shown in Figures 1 and 2) of Vadas with a means for automatically erecting the sleeve (217 of Kearns) from a flat, folded configuration (the configuration in which 217 of Kearns is flattened from the position shown in Figure 3 of Kearns) to an erected configuration (shown in Figures 4 and 5 of Kearns), because doing so would achieve the predictable result of allowing the sleeve to be picked from a magazine and automatically and conveniently erected into the erected configuration for receipt of the contents (“articles” of Vadas). KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 12, Vadas in view of Kearns in further view of Lashyro teaches that the sleeve (217 of Kearns) consists of four external panels (the rectangular topmost, bottommost, rightmost, and leftmost walls of 217 shown in Figure 4 of Kearns) and is foldable from the flat, folded configuration (the configuration in which 217 of Kearns is flattened from the position shown in Figure 3 of Kearns) to the erected configuration (shown in Figures 4 and 5 of Kearns) (clear when Figures 3 and 4 of Kearns are viewed in relation to each other), and that the sleeve (217 of Kearns) has a quadrilateral section in the erected configuration (apparent from Figures 4 and 5 of Kearns).
Regarding claim 13, Vadas in view of Kearns in further view of Lashyro teaches that each divider panel (113 of Kearns) extends beyond an end (back edge in Figure 4 of Kearns) of the external panels (the rectangular topmost, bottommost, rightmost, and leftmost walls of 217 shown in Figure 4 of Kearns) (it is apparent from Figure 4 of Kearns that 113 of Kearns extends beyond the back edges of the rectangular topmost, bottommost, rightmost, and leftmost walls of 217 of Kearns and towards the front edges of the rectangular topmost, bottommost, rightmost, and leftmost walls of 217 of Kearns).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vadas in view of Kearns in further view of Baker Perkins Ltd. (GB 1167325 A), hereinafter Baker.
Regarding claim 9, Vadas in view of Kearns teaches all the limitations of the claim as stated above except: the contents are trays.
Baker teaches that it was known to insert trays (T in Figure 3b) in a vertically stacked configuration into a packaging article (R in Figures 2b, 3b, 4b, and 5b) to form a vertical stack inside the packaging article (R) (as shown in Figures 3b, 4b, and 5b, Page 3 lines 111-115, Page 8 lines 113-127).
Because both the contents (“articles”) of Vadas and the trays (T) of Baker can be inserted into a packaging article to form a vertical stack inside the packaging article, it would have been obvious to one of ordinary skill in the art to have substituted the contents (“articles”) of Vadas for trays as taught by Baker, in order to achieve the predictable result of forming a vertical stack of trays inside the sleeve (217 of Kearns). KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vadas (US 3,473,289) in view of Baker Perkins Ltd. (GB 1167325 A), hereinafter Baker, in further view of Kearns (US 2016/0362220) in further view of Lashyro et al. (US 5,727,365), hereinafter Lashyro.
Regarding claim 11, Vadas discloses a method of inserting contents (“articles”) into a packaging sleeve (C in Figures 1-3) (Col. 5 lines 24-26), the method comprising the steps of:
a. in-feeding the contents (“articles”) on a plurality of separate in-feed conveyors (16 and 30 in Figure 1), the plurality of in-feed conveyors (16 and 30) being at different heights and being laterally offset (apparent when Figure 1 is viewed in relation to Figure 4);
b. using lateral pushers (24 and 38 in Figure 1 and 4), converging the contents (“articles”) from the plurality of separate in-feed conveyors (16 and 30) into a vertically stacked configuration (Col. 6 lines 33-35), wherein a space is present between the contents (“articles”) in the vertically stacked configuration (clear from Figures 2 and 4) and the space is created by a spacer (43 and 44 collectively in Figures 1-4) comprising a pair of spacer plates (43 and 44) separated by a central gap (the gap between 43 and 44 shown in Figures 2-4) (clear from Figures 2 and 4, Col. 6 lines 33-35, Col. 2 lines 38-53), and wherein the 
d. using a longitudinal pusher (48-50 collectively in Figure 2), simultaneously inserting the contents (“articles”) in the vertically stacked configuration into the packaging sleeve (C) (Col. 2 lines 53-57).
However, Vadas does not disclose: the contents are trays; c. automatically erecting the packaging sleeve from a flat, folded configuration to an erected configuration; and the packaging sleeve comprises one or more divider panels defining a plurality of apertures for receiving the trays, wherein the trays are inserted into the plurality of apertures defined by the one or more divider panels.
Baker teaches that it was known to insert trays (T in Figure 3b) in a vertically stacked configuration into a packaging sleeve (R in Figures 2b, 3b, 4b, and 5b) to form a vertical stack inside the packaging sleeve (R) (as shown in Figures 3b, 4b, and 5b, Page 3 lines 111-115, Page 8 lines 113-127).
Because both the contents (“articles”) of Vadas and the trays (T) of Baker can be inserted into a packaging sleeve to form a vertical stack inside the packaging sleeve, it would have been obvious to one of ordinary skill in the art to have substituted the contents (“articles”) of Vadas for trays as taught by Baker, in order to achieve the predictable result of forming a vertical stack of trays inside the packaging sleeve (C of Vadas). KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Vadas in view of Baker teaches all the limitations of the claims as stated above except: c. automatically erecting the packaging sleeve from a flat, folded configuration to an erected configuration; and the packaging sleeve comprises one or more divider panels defining a plurality of apertures for receiving the trays, wherein the trays are inserted into the plurality of apertures defined by the one or more divider panels.
Kearns teaches that it was known to provide a packaging sleeve (217 in Figure 4) with one or more divider panels (113 in Figures 4 and 5) defining a plurality of apertures (214 and 215 in Figures 4 and 5) for receiving contents (“articles”), wherein the contents (“articles”) are inserted into the plurality of apertures (214 and 215) defined by the one or more divider panels (113) (Paragraph 0032), in order to separates the contents (“articles”) inside the packaging sleeve (217) into two groups (Paragraph 0021).
KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Vadas in view of Baker in further view of Kearns teaches all the limitations of the claims as stated above except: c. automatically erecting the packaging sleeve from a flat, folded configuration to an erected configuration.
Lashyro teaches that it was known to automatically erect a packaging sleeve (23 in Figure 3) from a flat, folded configuration (the configuration of 23 in magazine 30 shown in Figure 3) to an erected configuration (erected carton 24 configuration shown in Figure 3), in order to allow the packaging sleeve (23) to be picked from a magazine (30 in Figure 3) and automatically and conveniently erected into the erected configuration (erected carton 24 configuration shown in Figure 3) for receipt of contents (25 in Figure 3) (Col. 4 lines 9-11, apparent from Figure 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Vadas in view of Baker in further view of Kearns to incorporate the teachings of Lashyro by automatically erecting the packaging sleeve (217 of Kearns) from a flat, folded configuration (the configuration in which 217 of Kearns is flattened from the position shown in Figure 3 of Kearns) to an erected configuration (shown in Figures 4 and 5 of Kearns), because doing so would achieve the predictable result of allowing the packaging sleeve to be picked from a magazine and automatically and conveniently erected into the erected configuration for receipt of the trays (T of Baker). KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vadas in view of Lashyro et al. (US 5,727,365), hereinafter Lashyro.
Regarding claim 18, Vadas discloses all the limitations of the claim as stated above except: a means for automatically erecting the packaging article from a flat, folded configuration to an erected configuration.
Lashyro teaches that it was known to provide a means (31 in Figure 3) for automatically erecting a packaging article (23 in Figure 3) from a flat, folded configuration (the configuration of 23 in magazine 30 shown in Figure 3) to an erected configuration (erected carton 24 configuration shown in Figure 3), in order to allow the packaging article (23) to be picked from a magazine (30 in Figure 3) and automatically and conveniently erected into the erected configuration (erected carton 24 configuration shown in Figure 3) for receipt of contents (25 in Figure 3) (Col. 4 lines 9-11, apparent from Figure 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Vadas to incorporate the teachings of Lashyro by providing the machine (shown in Figures 1 and 2) of Vadas with a means for automatically erecting the packaging article (C of Vadas) from a flat, folded configuration to an erected configuration, because doing so would achieve the predictable result of allowing the packaging article to be picked from a magazine and automatically and conveniently erected into the erected configuration for receipt of the contents (“articles” of Vadas). KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Vadas in view of Baker Perkins Ltd. (GB 1167325 A), hereinafter Baker.
Regarding claim 22, Vadas discloses all the limitations of the claim as stated above except: the contents are trays.
Baker teaches that it was known to insert trays (T in Figure 3b) in a vertically stacked configuration into a packaging article (R in Figures 2b, 3b, 4b, and 5b) to form a vertical stack inside the packaging article (R) (as shown in Figures 3b, 4b, and 5b, Page 3 lines 111-115, Page 8 lines 113-127).
Because both the contents (“articles”) of Vadas and the trays (T) of Baker can be inserted into a packaging article to form a vertical stack inside the packaging article, it would have been obvious to one of ordinary skill in the art to have substituted the contents (“articles”) of Vadas for trays as taught by Baker, in order to achieve the predictable result of forming a vertical stack of trays inside the packaging KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Vadas in view of Ziegler (US 5,456,058).
Regarding claim 23, Vadas discloses all the limitations of the claim as stated above except: the lug is chain driven.
Ziegler teaches that it was known to provide a lug (74 and/or 111 in Figure 31) that is driven by a chain (78 in Figure 31) (Col. 7 lines 63-65) and that is configured to longitudinally push contents (the cans in stacked group 23 shown in Figure 31) arranged in a vertically stacked configuration (Col. 9 lines 35-42, Col. 7 lines 27-32).
Because both the lug (48-50 collectively) of Vadas and the lug (74 and/or 111) of Ziegler are configured to push contents arranged in a vertically stacked configuration, it would have been obvious to one of ordinary skill in the art to have modified the lug (48-50 collectively) of Vadas to be chain driven as taught by Ziegler, in order to achieve the predictable result of longitudinally pushing the contents (“articles” of Vadas) arranged in the vertically stacked configuration using the chain-driven lug. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Response to Arguments
Applicant's arguments with respect to the Vadas have been fully considered but they are not persuasive.
In response to Applicant’s argument that:
“As discussed above, Vadas teaches a spacer formed by the upper loading platform 43 which is a solid plate (evident from FIG. 1). Vadas does not teach or suggest a "spacer comprising a pair of elongate spacer plates that are spaced by a central gap."”
and
“Regarding new claims 17-24, as discussed above. Vadas teaches a spacer formed by the upper loading platform 43 which is a solid plate (evident from FIG. 1). Vadas does not teach or suggest a "the spacer comprising a pair of elongate spacer plates that are spaced by a central gap, and the pusher for simultaneously inserting the contents in the vertically stacked configuration into the packaging article comprises a lug...[that]...travels in the central gap between the pair of elongate spacer plates, to push the contents in the vertically stacked configuration along the pair of elongate spacer plates" as recited in claim 17.”,

the examiner asserts that Vadas does disclose a spacer (43 and 44 collectively in Figures 1-4) comprising a pair of elongate spacer plates (43 and 44) that are spaced by a central gap (the gap between 43 and 44 shown in Figures 2-4) (as is apparent from Figure 2-4 of Vadas), and that the lug (48-50 collectively) travels in the central gap (the gap between 43 and 44 shown in Figures 2-4) between the pair of elongate spacer plates (43 and 44) (it is clear from Figure 2 of Vadas that at least part 50 of the lug travels in the gap between 43 and 44 as the lug pushes the “articles” into packaging article C), to push the contents (“articles”) in the vertically stacked configuration along the pair of elongate spacer plates (43 and 44) (clear from Figure 2 of Vadas, see Col. 2 lines 53-57 of Vadas). See prior art rejections of claims 1, 11, and 17 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731